Case 1:19-cv-07536-NRB Document 21 Filed 10/11/19 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MARC JANSEN, Individually and on Case No. 1:19-cv-07536-NRB
Behalf of All Others Similarly Situated,

Plaintiff,
VS.
INTERNATIONAL FLAVORS &
FRAGRANCES INC., ANDREAS FIBIG,
and RICHARD A. O’LEARY,

Defendants.

 

 

[PROPOSED] ORDER
APPOINTING LEAD PLAINTIFF AND APPROVING LEAD COUNSEL

 
 

Case 1:19-cv-07536-NRB Document 21 Filed 10/11/19 Page 2 of 3

WHEREAS, the Court has considered the competing motions for Appointment of Lead
Plaintiff and Approval of Lead Counsel,

IT IS HEREBY ORDERED THAT:

1. Having reviewed all pending motions and accompanying memoranda of law, the
Court hereby appoints Menora Mivtachim Insurance Ltd., Menora Mivtachim Pensions and
Gemel Ltd., Menora Mivtachim and the Federation of Engineers Provident Fund Management
Ltd., Clal Insurance Company Ltd., Clal Pension and Provident Ltd., and Atudot Pension Fund
for Employees and Independent Workers (collectively, the “Institutional Investor Group”) as
Lead Plaintiff in the Action. The Institutional Investor Group satisfies the requirements for Lead
Plaintiff pursuant to Section 21D(a)(3)(B)(iii) of the Private Securities Litigation Reform Act of
1995 (“PSLRA”).

2, Lead Plaintiff, pursuant to Section 21D(a)(3)(B)(v) of the PSLRA, has selected
and retained Pomerantz LLP as Lead Counsel for the Class in the Action.

g. Lead Counsel shall have the following responsibilities and duties, to be carried
out either personally or through counsel whom lead counsel shall designate:

(a) to coordinate the briefing and argument of motions;
(b) to coordinate the conduct of discovery proceedings;
(c) to coordinate the examination of witnesses in depositions;

(d) to coordinate the selection of counsel to act as a spokesperson at pretrial
conferences;

(e) to call meetings of the plaintiffs’ counsel as they deem necessary and
appropriate from time to time;

(f) to coordinate all settlement negotiations with counsel for defendants;

(g) to coordinate and direct the pretrial discovery proceedings and the
preparation for trial and the trial of this matter and to delegate work
responsibilities to selected counsel as may be required; and

(h) to supervise any other matters concerning the prosecution, resolution or
settlement of the Action.
Case 1:19-cv-07536-NRB Document 21 Filed 10/11/19 Page 3 of 3

4, No motion, request for discovery, or other pretrial proceedings shall be initiated
or filed by any plaintiffs without the approval of Lead Counsel, so as to prevent duplicative
pleadings or discovery by plaintiffs. No settlement negotiations shall be conducted without the
approval of Lead Counsel.

a. Counsel in any related action that is consolidated with this Action shall be bound
by this organization of plaintiffs’ counsel.

6. Lead Counsel shall have the responsibility of receiving and disseminating Court
orders and notices.

7. Lead Counsel shall be the contact between plaintiffs’ counsel, and shall direct and
coordinate the activities of plaintiffs’ counsel.

8. Defendants shall effect service of papers on plaintiffs by serving a copy of same
on lead counsel by overnight mail service, electronic or hand delivery. Plaintiffs shall effect
service of papers on defendants by serving a copy of same on defendants’ counsel by overnight
mail service, electronic or hand delivery.

os During the pendency of this litigation, or until further order of this Court, the
parties shall take reasonable steps to preserve all documents within their possession, custody, or
control, including computer-generated and stored information, and materials such as
computerized data and electronic mail, containing information which is relevant or which may

lead to the discovery of information relevant to the subject matter of the pending litigation.

SO ORDERED.

Dated: ce Bide , 2019

New York, New York

 

HONORABLE NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK

 

 
